Order entered February 28, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01560-CV

                     IN THE INTEREST OF L.T. AND E.T., CHILDREN

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-52955-2011

                                             ORDER
       We DENY appellant’s February 22, 2013 motion for an extension of time to file the

reporter’s record.

       As stated in this Court’s order dated February 20, 2013, Kim Tinsley, Official Court

Reporter of the 401st Judicial District Court of Collin County, Texas, shall file, by March 22,

2013, either the reporter’s record or written verification that appellant has not paid for the record.

Again, we caution appellant that if we receive verification of non-payment, we will order the

appeal submitted without a reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to Kim Tinsley and all counsel of record.

                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE